DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3--21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear from claim 1 where “a first discharge hole” is made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended the claims to recite “the first rectifying section includes a first discharge hole”.
Such is not supported by the original disclosure for the entire scope of the claims.
The original disclosure supports only the first discharge hole provided in the first side wall of the processing tank.
The original disclosure fails to support a non-specified “first discharge hole”. The original disclosure fails to support the first rectifying section including a non-specified first discharge hole.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyakutake et al (US 2011/0290279) in view of any one of JP H10-98017 and Tanaka et al (US 6,138,698).
Hyakutake et al teach an apparatus.
The apparatus comprises:
A processing tank (10);
A substrate support (20, 22, 21);
Processing liquid dischargers (100);
A rectifier (readable at least on grooves 11, plates 22, also readable on at least one of the discharges 100, that protrude from the side wall and thereby readable on the claimed protruding portion).
See the entire document, especially Figures 2, 3, 5, 6 and the related description.
The tank and the grooves are best shown on Figure 2; the tank and the substrate support are shown at least on Figures 3, 6; the dischargers are best shown on Figures 5 and 6; the plates are best shown on Figures 3 and 6.
Thus, Hyakutake et al teach apparatus as claimed except for the specific recitation of the holes in the walls of the tank.
However, JP 10-98017 and Tanaka et al teach that the holes were known alternatives of the grooves disclosed by Hyakutake et al.
See at least Figures 7-9 and column 7, lines 15-34 of Tanaka et al and Figures 12, 3-5, 11-13 and the description related to Figure 12.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide holes in the walls of the tank of Hyakutake et al since JP H10-98017 and Tanaka et al teach providing holes as a known alternative to the groves disclosed by Hyakutake et al.
As to claims 17 and 18:
Modified Hyakutake et al do not specifically teach inclination shape as claimed.
However, it has been held that the configuration/shape of the claimed parts is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The applicants have not demonstrated any significance of the claimed shape/configuration.

Claims 1, 3-4, 6-7, 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa et al (US 2011/0079240) in view of any one of JP H10-98017 and Tanaka et al (US 6,138,698).
Kamikawa et al teach an apparatus.
The apparatus comprises:
A processing tank (10);
A substrate support (20);
Processing liquid dischargers (61);
A rectifier (readable at least on grooves 15 and parts 22A, B and 24A, B, which are readable on the claimed protruding portion).
A plate (22A-B) formed by two plates 22A, B with a hole between the referenced plates.
See the entire document, especially Figures 1-5, 18-21 and the related description.
The tank and the grooves are best shown on Figures 1-3 and 18-19; the tank and the substrate support are shown at least on Figures 1, 2, 4, 5, 18-19, 21; the dischargers are best shown on Figures 1, 2, 4, 18, 20.
Thus, Kamikawa et al teach apparatus as claimed except for the specific recitation of the holes in the walls of the tank.
However, JP 10-98017 and Tanaka et al teach that the holes were known alternatives of the grooves disclosed by Hyakutake et al.
See at least Figures 7-9 and column 7, lines 15-34 of Tanaka et al and Figures 12, 3-5, 11-13 and the description related to Figure 12.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide holes in the walls of the tank of Kamikawa et al since JP H10-98017 and Tanaka et al teach providing holes as a known alternative to the groves disclosed by Kamikawa et al.
As to claims 17 and 18:
Modified Kamikawa et al do not specifically teach inclination shape for parts 22A, B. Kamikawa et al show a straight horizontal shape of the upper part of parts 22A, B.
However, it has been held that the configuration/shape of the claimed parts is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The applicants have not demonstrated any significance of the claimed shape/configuration.
Claims 11, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyakutake et al (US 2011/0290279) in view of any one of JP H10-98017 and Tanaka et al (US 6,138,698) as applied above and further in view of Kamikawa et al (US 2011/0079240).
Modified Hyakutake et al as applied above teaches an apparatus as claimed except for the specific recitation of the fixing unit and the two plates 22 and a hole in the plate.
However, Kamikawa et al teach that it was known to provide a fixing unit (driving unit 26, which is obviously fixed to the apparatus, and thus to the tank) and two plates (22A, B) fixed to both the driving apparatus and to the substrate support 21A, B. The referenced plates also disclosed as forming a hole therebetween. See at least Figures 2, 5, 21 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the apparatus of Hyakutake et al with the fixing/driving unit and the plates as suggested by Kamikawa et al in order to obtain benefits disclosed by Kamikawa et al.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyakutake et al (US 2011/0290279) in view of any one of JP H10-98017 and Tanaka et al (US 6,138,698) as applied above and further in view of Tanaka et al (US 2018/0218924).
Modified Hyakutake et al as applied above teaches an apparatus as claimed except for the specific recitation of a hole in the plate.
However, such is known from Tanaka et al (see at least Figure 17).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the plate in the apparatus of Hyakutake et al with a hole since Tanaka et al (US 2018/0218924) suggest such and to reduce amount of materials needed to manufacture the apparatus.
 
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims are allowable.
The applicants allege that the combination of the applied references does not make the claimed invention obvious.
The applicants argue that JP H10-98017 and Tanaka et al (US 6,138,698) do not teach adjusting ascending flow in a processing tank.
This is not persuasive.
Both Hyakutake et al and Kamikawa et al teach grooves. JP H10-98017 and Tanaka et al teach providing holes as a known alternative to the groves disclosed by Kamikawa et al and Hyakutake et al for adjusting flows overflowing the tanks.
Thus, in contrast to the applicants’ arguments it would have been obvious to an ordinary artisan at the time the invention was filed to substitute the grooves disclosed by the primary documents by the holes disclosed by the secondary documents as known alternatives.
Further, in contrast to the applicants’ allegation the flow in JP H10-98017 is overflowing ascending flow in the processing tank. See at least Figures 10, 17, 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711